       Case 1:16-cr-00281-PGG Document 1034 Filed 06/29/21 Page 1 of 15




1UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,

              - against -                                          ORDER

 BRANDON GREEN,                                             (S5) 16 Cr. 281 (PGG)

                            Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               On March 27, 2019 – after a five-week trial – a jury found Defendant Brandon

Green guilty of (1) racketeering conspiracy, in violation of 18 U.S.C. § 1962(d) (Count One); (2)

conspiring to distribute and possess with intent to distribute five kilograms or more of cocaine,

280 grams or more of cocaine base, one kilogram or more of heroin, and a quantity of marijuana,

in violation of 21 U.S.C. §§ 846 and 841(b)(1)(A) and (D) (Count Four); and (3) using, carrying,

and possessing a firearm during and in relation to, and in furtherance of, the narcotics conspiracy

charged in Count Four, in violation of 18 U.S.C. § 924(c)(1)(A)(i) (Count Five). (Verdict (Dkt.

No. 570))

               With respect to the racketeering conspiracy charged in Count One, the jury found

that the Government had proven beyond a reasonable doubt that Green had participated in a

pattern of racketeering activity that “involved the distribution of controlled substances,

possession of controlled substances with the intent to distribute them, or conspiracy to distribute

or possess with intent to distribute controlled substances.” (Id. at 3) The jury’s verdict was

premised on Green’s participation in the Blood Hound Brims, a Bloods gang engaged in large-

scale narcotics trafficking and acts of violence.
       Case 1:16-cr-00281-PGG Document 1034 Filed 06/29/21 Page 2 of 15




               On April 25, 2019, Green moved for a judgment of acquittal or a new trial,

pursuant to Rules 29 and 33 of the Federal Rules of Criminal Procedure. (Green Post-Trial Mot.

(Dkt. No. 639)) Green argued that his conviction on Count Five – the Section 924(c) charge –

could not be sustained, because at trial the Government did not establish a nexus between the

firearms Green had possessed and the charged narcotics conspiracy. Green also contended that,

as a result of the Court’s erroneous admission of firearms seized from his apartment, Green had

been unfairly prejudiced. Green further contended that the evidence is insufficient to

demonstrate that he entered into a conspiracy to distribute crack cocaine and marijuana. Finally,

Green argued that the jury’s finding that the charged racketeering conspiracy constitutes a “crime

of violence” is based on insufficient evidence. (Green Post-Trial Mot. Br. (Dkt. No. 640))

               This Court addressed Green’s post-trial motions in a September 17, 2019

memorandum opinion and order. (See Mem. Op. & Order (Dkt. No. 743)) In light of United

States v. Davis, 139 S. Ct. 2319 (2019), this Court granted Green’s motion to vacate the jury’s

finding that the charged racketeering conspiracy – Count One of the S5 Indictment – constitutes

a “crime of violence.” (Mem. Op. & Order (Dkt. No. 743) at 57, 64) The Court denied Green’s

remaining post-trial motions. As to the Section 924(c) charge – Count Five of the S5 Indictment

– the Court found that the Government had established a sufficient nexus between the six

firearms recovered from Green’s apartment and the charged narcotics conspiracy. The Court

also found that the evidence was sufficient to demonstrate that Green had conspired to distribute

both crack cocaine and marijuana. (Id. at 57-63)

               In so holding, the Court cited (1) trial testimony from multiple cooperating

witnesses – former longtime members of the Blood Hound Brims – demonstrating that Green

was the gang’s primary drug supplier, that he held a leadership position in the gang, and was



                                                2
       Case 1:16-cr-00281-PGG Document 1034 Filed 06/29/21 Page 3 of 15




intimately involved in the gang’s illegal activities; (2) evidence that Green had been previously

arrested – in the company of another member of the Blood Hound Brims – with 29.5 grams of

cocaine (Tr. 2838, 2845, 2864, 2884; GX 141); and (3) evidence that six loaded firearms, cash,

and drug paraphernalia – including glassine envelopes commonly used to package heroin – were

recovered from the apartment that Green shared with his girlfriend at the time of his arrest in

2017. (Tr. 746, 750-55; GX 109, 110, 112; Mem. Op. & Order (Dkt. No. 743) at 29-33, 56 n.35

59)

               On July 25, 2019, at Green’s request, Zoe Dolan replaced Eric Breslin and

Melissa Geller as Green’s counsel. Breslin and Geller had represented Green at trial. (See Order

(Dkt. No. 705)) On September 23, 2019, Green moved for reconsideration of this Court’s

September 17, 2019 opinion and order. (Green Reconsideration Br. (Dkt. No. 746)) Green’s

reconsideration motion is directed solely to the racketeering conspiracy charged in Count One.

Green argues that the jury’s guilty verdict on Count One “hinged on the jury finding that the

government had proven agreement on the commission of: (1) ‘at least two predicate crimes that

constitute a “crime of violence as the Court has defined the term,”’ . . . and (2) the distribution or

possession of, or conspiracy to distribute or possess with intent to distribute, controlled

substances.” (Id. at 3) Green contends that two notes issued by the jury during deliberations

show that the jury misunderstood the elements necessary to sustain a conviction under Count

One, and that the jury conflated the elements required under Count One with those necessary

under Count Five. (Id. at 6-8) As discussed below, the jury notes cited by Green do not evince

any jury confusion or misunderstanding. Accordingly, Green’s motion for reconsideration will

be denied.




                                                  3
       Case 1:16-cr-00281-PGG Document 1034 Filed 06/29/21 Page 4 of 15




                                          DISCUSSION

I.     LEGAL STANDARDS

       A.      Motions for Reconsideration

              “The decision to grant or deny a motion for reconsideration is within the sound

discretion of the district court.” Patterson v. United States, No. 04 Civ. 3170 (WHP), 2006 WL

2067036, at *1 (S.D.N.Y. July 26, 2006) (citing McCarthy v. Manson, 714 F.2d 234, 237 (2d

Cir. 1983)).1 To grant such a motion is an “extraordinary remedy to be employed sparingly in

the interests of finality and conservation of scarce judicial resources.” In re Health Mgmt. Sys.

Inc. Sec. Litig., 113 F. Supp. 2d 613, 614 (S.D.N.Y. 2000) (citation omitted). “The major

grounds justifying reconsideration are an intervening change of controlling law, the availability

of new evidence, or the need to correct a clear error or prevent manifest injustice.” Virgin Atl.

Airways, Ltd. v. Nat’l Mediation Bd., 956 F.2d 1245, 1255 (2d Cir. 1992) (quotation marks and

citation omitted).

       B.      Rule 29 Standard

               As discussed in this Court’s September 17, 2019 opinion and order (Mem. Op. &

Order (Dkt. No. 743) at 34-35), in evaluating a Rule 29 sufficiency challenge to a conviction, the

Court “‘must view the evidence in the light most favorable to the government, crediting every

inference that could have been drawn in the government’s favor, and deferring to the jury’s

assessment of witness credibility and its assessment of the weight of the evidence.’” United

States v. Coplan, 703 F.3d 46, 62 (2d Cir. 2012) (citation omitted); see also United States v.




1
  “The applicable standard for a reconsideration motion in a criminal case is the same as the civil
standard under Rule 6.3 of the Local Civil Rules of the United States District Courts for the
Southern and Eastern Districts of New York.” United States v. Kerik, 615 F. Supp. 2d 256, 276
n.27 (S.D.N.Y. 2009).
                                                 4
       Case 1:16-cr-00281-PGG Document 1034 Filed 06/29/21 Page 5 of 15




Mariani, 725 F.2d 862, 865 (2d Cir. 1984) (“The court should not substitute its own

determination of the credibility of witnesses, the weight of the evidence and the reasonable

inferences to be drawn for that of the jury.”). “So long as the inference is reasonable, ‘it is the

task of the jury, not the court, to choose among competing inferences.’” United States v. Kim,

435 F.3d 182, 184 (2d Cir. 2006) (citation omitted). The Second Circuit has observed that

“[t]hese strict rules are necessary to avoid judicial usurpation of the jury function.” Mariani, 725

F.2d at 865. Given this standard, “[a] defendant bears a ‘very heavy burden’ in challenging a

conviction based on insufficient evidence.” United States v. Goldstein, No. S2 01 Cr. 880

(WHP), 2003 WL 1961577, at *1 (S.D.N.Y. Apr. 28, 2003) (quoting United States v. Brewer, 36

F.3d 266, 268 (2d Cir. 1994)).

       C.      Rule 33 Standard

               Under Rule 33, a court may “vacate any judgment and grant a new trial if the

interest of justice so requires.” Fed. R. Crim. P. 33. “Rule 33 confers broad discretion upon a

trial court to set aside a jury verdict and order a new trial to avert a perceived miscarriage of

justice.” United States v. Sanchez, 969 F.2d 1409, 1413 (2d Cir. 1992). Courts may not only

grant a Rule 33 motion where the evidence is legally insufficient, see United States v. Leslie, 103

F.3d 1093, 1100-01 (2d Cir. 1997), but also where a jury’s verdict is contrary to the weight of the

evidence, United States v. Ferguson, 246 F.3d 129, 136 (2d Cir. 2001) (“We cannot say that the

district judge abused her discretion when she concluded that the weight of the evidence showed

that [the defendant] was an outside hit man and not a [gang] member acting to further that

membership.”). In contrast to the analysis under Rule 29, a district court considering a Rule 33

motion need not view the evidence in the light most favorable to the Government. United States




                                                  5
       Case 1:16-cr-00281-PGG Document 1034 Filed 06/29/21 Page 6 of 15




v. Lopac, 411 F. Supp. 2d 350, 359 (S.D.N.Y. 2006) (citing United States v. Ferguson, 49 F.

Supp. 2d 321, 323 (S.D.N.Y. 1999), aff’d, 246 F.3d 129 (2d Cir. 2001)).

               Under Rule 33, “[i]n the exercise of its discretion, the court may weigh the

evidence and credibility of witnesses.” United States v. Autuori, 212 F.3d 105, 120 (2d Cir.

2000) (citing Sanchez, 969 F.2d at 1413). However, “[t]he district court must strike a balance

between weighing the evidence and credibility of witnesses and not ‘wholly usurp[ing]’ the role

of the jury.” Ferguson, 246 F.3d at 133 (quoting Autuori, 212 F.3d at 120) (alteration in

Ferguson). “Because the courts generally must defer to the jury’s resolution of conflicting

evidence and assessment of witness credibility, ‘[i]t is only where exceptional circumstances can

be demonstrated that the trial judge may intrude upon the jury function of credibility

assessment.’” Id. at 133-34 (quoting Sanchez, 969 F.2d at 1414). Such “exceptional

circumstances” may exist “where testimony is ‘patently incredible or defies physical realities.’”

Id. at 134 (quoting Sanchez, 969 F.2d at 1414).

       D.      Presumptions Regarding Jury Verdicts

               In considering motions aimed at overturning a jury verdict, courts presume that

that the jury followed the legal instructions delivered by the court. See Shannon v. United

States, 512 U.S. 573, 585 (1994) (“[T]he almost invariable assumption of the law [is] that jurors

follow their instructions.” (citation omitted)); United States v. Ferguson, 676 F.3d 260, 292 (2d

Cir. 2011) (“[J]uries are presumed to follow their instructions.” (citation omitted)); United States

v. Post, 950 F. Supp. 2d 519, 533 (S.D.N.Y. 2013) (“Just as juries are presumed to follow the

instructions they are given, . . . they cannot be presumed to have found facts or elements of

offenses they are not instructed to find[.]” (internal citations and emphasis omitted)); United

States v. Sabir, 628 F. Supp. 2d 414, 424 n.9 (“It is well-settled that jurors are presumed to



                                                  6
       Case 1:16-cr-00281-PGG Document 1034 Filed 06/29/21 Page 7 of 15




follow the Court’s instructions to them.” (citing Britt v. Garcia, 457 F.3d 264, 272 (2d Cir. 2006)

(“It is a fundamental proposition that a jury is presumed to follow the instructions of the trial

judge.” (citation omitted)))). “Similarly, a jury is presumed to understand a judge’s answer to its

question.” Weeks v. Angelone, 528 U.S. 225, 234 (2000).

II.    ANALYSIS

               Green contends that two notes the jury sent out during deliberations demonstrate

that the jury “conflated – if not misunderstood – the elements necessary to sustain a conviction

under Count One with the elements required under Count Five.” (Green Reconsideration Br.

(Dkt. No. 746) at 7-8) “Because the jury instructions directed jurors to determine whether the

pattern of racketeering activity that Mr. Green may have agreed to involved ‘at least two

predicate crimes that constitute a “crime of violence” as the Court has defined that term’ – and

because that definition incorporated reference to a generic offense by its nature – the verdict

remains infirm under Davis.” (Id. at 8 (emphasis omitted))

       A.      The Jury Notes at Issue and the Court’s Response

               The jury’s first note contains two questions. The first question, and the Court’s

response, is set forth below:

       “Re paragraph 1, page 37, for charge one, fourth element, is it sufficient to only
       reference one category and two predicate acts to establish a pattern and meet legal
       requirement, or is it necessary to only prove one predicate from at least two
       categories to meet that requirement? For example, is one act of robbery and one
       act of narcotics sufficient to meet the requirement?”

(Tr. 3678)

               The Court answered as follows:

       With respect to the first question, “Is it sufficient to only reference one category
       and two predicate acts to establish a pattern and meet legal requirement?” the




                                                  7
       Case 1:16-cr-00281-PGG Document 1034 Filed 06/29/21 Page 8 of 15




       answer to that is yes. The pattern requirement could be satisfied based on proof
       beyond a reasonable doubt of two predicate acts falling into one category.

       Second question: “Is it necessary to only prove one predicate from at least two
       categories to meet that requirement?” The answer to that is, a pattern could be
       premised on proof beyond a reasonable doubt of a predicate act from two
       different categories.

(Tr. 3678-79)

                The jury’s second note, and the Court’s response, are set forth below:

       “[C]an [you] clarify second paragraph, page 47? We do not see the question
       regarding physical force on the verdict sheet. Thank you.”

(Tr. 3686-87)

                The Court answered this question as follows:

       [W]ith respect to page 47 of the jury instructions, I want to read that paragraph to
       you and then also direct your attention to another portion of the jury instructions
       and a portion of the verdict sheet. So, on page 47, it reads, and I quote: “Finally,
       if you find a defendant guilty of Count One, you will be asked to indicate on the
       verdict form whether the predicate crimes involved a substantial risk that physical
       force might be used against the person or property of another. Physical force
       means force capable of causing physical pain or injury to a person or injury to
       property. You must agree unanimously on whether the answer to this question is
       yes or no.”

       Then on page 55 of the jury instructions – and just to orient you as to page 55 and
       where that is in terms of the jury instructions, page 55 is part of the instructions
       concerning the firearms count. Use of a firearm in connection with racketeering
       and narcotics conspiracies is in that section of the instructions. And in discussing
       the elements of that offense, the jury instructions read as follows on page 55:

       “The first element that the government must prove beyond a reasonable doubt is
       that the defendant you are considering committed either a crime of violence or a
       drug-trafficking crime for which he might be prosecuted in a court of the United
       States. A crime constitutes a crime of violence prosecutable in [a] court . . . of the
       United States if the offense by its nature involves a substantial risk that physical
       force might be used against the person or property of another. Physical force
       means force capable of causing physical pain or injury to a person or injury to
       property. In order to determine whether the racketeering conspiracy charged in
       Count One constitutes a crime of violence, you must look to the alleged predicate
       crimes and determine whether the government has proven beyond a reasonable
       doubt a pattern of racketeering that includes at least two predicate crimes that

                                                 8
       Case 1:16-cr-00281-PGG Document 1034 Filed 06/29/21 Page 9 of 15




       constitute a crime of violence, as I have defined that term. If so, Count One
       constitutes a crime of violence; if not, count one does not constitute a crime of
       violence.”

       Then on the verdict sheet, page three, paragraph C, which is at the top of the page,
       there is the following question: “If you found the defendant guilty on Count One,
       please indicate whether the pattern of racketeering activity that the defendant
       agreed would be committed involved at least two predicate crimes that constitute
       a crime of violence, as the Court has defined that term.”

       So, that’s how the jury instructions and the verdict sheet relate to each other for
       purposes of that question. Thank you very much. Please resume your
       deliberations.

(Tr. 3687-89)

       B.       Whether the Jury Notes Evince Juror Confusion

                Neither of the jury notes cited by Green evince juror confusion.

                In the first note, the jury merely inquires – as to Count One, racketeering

conspiracy – whether the Government is required to prove a predicate act from each category –

murder, robbery, or controlled substance offenses – or whether a conviction could be premised

on two predicate acts from the same category. To illustrate, the jury asks whether proof of an act

of robbery and a narcotics offense would be sufficient. Consistent with governing law, see

United States v. Applins, 637 F.3d 59, 81-82 (2d Cir. 2011) (collecting cases), the Court

instructed the jury that two predicate acts from any category listed on the verdict sheet – whether

murder, robbery, or narcotics offense – would suffice, or one predicate act from two categories.

(Tr. 3629-30, 3641-42, 3678-79; see also Verdict (Dkt. No. 570) at 2-3)

                In its second note, the jury asked for clarification concerning the reference to

“physical force” on page 47 of the jury instructions. The jury sought clarification because –

although page 47 of the instructions refers to “physical force” – the verdict form does not ask the

jury to make a finding as to “physical force.” (Tr. 3686)



                                                   9
       Case 1:16-cr-00281-PGG Document 1034 Filed 06/29/21 Page 10 of 15




                As an initial matter, the Court’s instructions on this point are moot in light of (1)

the jury’s verdict; and (2) United States v. Davis, 139 S. Ct. 2319 (2019), which was issued after

the jury’s verdict. The “crime of violence” question was included as to the racketeering

conspiracy charge in Count One in order to permit a determination as to whether that count could

serve as the predicate for a Section 924(c) conviction in Count Five. See United States v.

Barrett, 903 F.3d 166 (2d Cir. 2018), abrogated by Davis, 139 S.Ct. 2319. The jury found,

however, that the Government had not proven that Green possessed or used a firearm during and

in relation to the racketeering conspiracy count. (Verdict (Dkt. No. 570) at 8) Moreover, even if

the jury had found that Green possessed or used a firearm during and in relation to the

racketeering conspiracy count, Davis would have required this Court to vacate that conviction.

See Davis, 139 S. Ct. at 2336 (finding “residual clause” of Section 924(c) unconstitutionally

vague).

                In any event, as set forth above, the Court answered the jury’s question by re-

reading those portions of the charge that explain that “physical force” relates to whether the

Government proved that Green agreed to a pattern of racketeering activity that involved at least

two predicate offenses that constitute a “crime of violence.”

                 The Court began by directing the jury’s attention to page 47 of the jury

instructions, reading the relevant paragraph:

          [W]ith respect to page 47 of the jury instructions, I want to read that paragraph to
          you and then also direct your attention to another portion of the jury instructions
          and a portion of the verdict sheet. So, on page 47, it reads, and I quote: “Finally,
          if you find a defendant guilty of Count One, you will be asked to indicate on the
          verdict form whether the predicate crimes involved a substantial risk that physical
          force might be used against the person or property of another. Physical force
          means force capable of causing physical pain or injury to a person or injury to
          property. You must agree unanimously on whether the answer to this question is
          yes or no.”



                                                   10
         Case 1:16-cr-00281-PGG Document 1034 Filed 06/29/21 Page 11 of 15




(Tr. 3687)

                The Court then linked the “physical force” language used on page 47 to

the definition of “physical force” set forth on page 55 of the jury instructions, and

explained that the jury could treat the racketeering count as a “crime of violence” only if

it found that the Government had proven that the pattern of racketeering activity that

Green had agreed would be committed involved at least two predicate offenses that

constitute a “crime of violence”:

         Then on page 55 of the jury instructions – and just to orient you as to page 55 and
         where that is in terms of the jury instructions, page 55 is part of the instructions
         concerning the firearms count. Use of a firearm in connection with racketeering
         and narcotics conspiracies is in that section of the instructions. And in discussing
         the elements of that offense, the jury instructions read as follows on page 55:

         “The first element that the government must prove beyond a reasonable doubt is
         that the defendant you are considering committed either a crime of violence or a
         drug-trafficking crime for which he might be prosecuted in a court of the United
         States. A crime constitutes a crime of violence prosecutable in [a] court . . . of the
         United States if the offense by its nature involves a substantial risk that physical
         force might be used against the person or property of another. Physical force
         means force capable of causing physical pain or injury to a person or injury to
         property. In order to determine whether the racketeering conspiracy charged in
         Count One constitutes a crime of violence, you must look to the alleged predicate
         crimes and determine whether the government has proven beyond a reasonable
         doubt a pattern of racketeering that includes at least two predicate crimes that
         constitute a crime of violence, as I have defined that term. If so, Count One
         constitutes a crime of violence; if not, Count One does not constitute a crime of
         violence.”

(Tr. 3687-88)

                The Court ended by directing the jury’s attention to the portion of the

verdict sheet (Verdict (Dkt. No. 570) at 3) that asks the jury “to indicate whether the

pattern of racketeering activity that [Green] agreed would be committed involved at least

two predicate crimes that constitute a ‘crime of violence’ as the Court has defined that

term”:

                                                  11
       Case 1:16-cr-00281-PGG Document 1034 Filed 06/29/21 Page 12 of 15




       Then on the verdict sheet, page three, paragraph C, which is at the top of the page,
       there is the following question: “If you found the defendant guilty on Count One,
       please indicate whether the pattern of racketeering activity that the defendant
       agreed would be committed involved at least two predicate crimes that constitute
       a crime of violence, as the Court has defined that term.”

       So, that’s how the jury instructions and the verdict sheet relate to each other for
       purposes of that question. Thank you very much. Please resume your
       deliberations.

(Tr. 3688-89)

                Green appears to argue that the jury somehow understood that the two generic

“crimes of violence” referenced in the jury instructions and the verdict sheet could constitute the

two predicate acts necessary to find a pattern of racketeering for purposes of the racketeering

conspiracy count. (Green Reconsideration Br. (Dkt. No. 746) at 8) This argument is not

persuasive, because it is utterly inconsistent with the Court’s jury instructions, which are crystal

clear as to the nature of the two predicate acts that must be found to support a conviction on the

racketeering conspiracy count. The jury was instructed that the

       [G]overnment must prove beyond a reasonable doubt . . . that the defendant you are
       considering knowingly conspired with at least one other person to participate in the
       conduct of the affairs of the enterprise through a pattern of racketeering activity. . . . A
       pattern of racketeering activity requires at least two related acts of racketeering
       committed by the defendant himself or a coconspirator within ten years of each other.
       These acts of racketeering are called ‘predicate acts.’”

(Tr. 3626)

                The Court further instructed the jury that the two acts the Government was

required to prove were

       (a) [a]cts involving conspiracy to commit murder and attempted murder, in violation of
       New York State law; (b) [a]cts involving robbery, conspiracy to commit robbery, and
       attempted robbery, in violation of New York State law; (c) [a]cts involving robbery,
       conspiracy to commit robbery, and attempted robbery, in violation of federal law,
       commonly referred to as Hobbs Act robbery; and (d) [a]cts involving the distribution of
       controlled substances, including cocaine, cocaine base . . . , heroin, or marijuana, and
       conspiracy to commit and aiding and abetting of the same, in violation of federal law.

                                                 12
       Case 1:16-cr-00281-PGG Document 1034 Filed 06/29/21 Page 13 of 15




(Tr. 3629) In sum, the jury instructions made very clear what predicate acts the Government was

required to prove in order for the jury to convict on Count One, racketeering conspiracy.

               As discussed above, later in the charge, the Court instructed the jury that “if you

find . . . a defendant guilty of Count One, you will be asked to indicate on the verdict form

whether the predicate crimes involved a substantial risk that physical force might be used against

the person or property of another. Physical force means force capable of causing physical pain

or injury to a person or injury to property.” (Tr. 3642) This instruction makes clear that the jury

was only to reach the question of whether the predicate crimes involved a substantial risk that

physical force might be used if the jury had already found the defendant guilty of Count One,

and that a finding that physical force was used – and that a “crime of violence” was thus

committed – was not a predicate act for finding the defendant guilty of Count One. Similarly,

the question on the verdict sheet that references “crime of violence” begins, “If you found the

defendant ‘Guilty’ on Count One. . . .” (Verdict (Dkt. No. 570) at 3)

               Accordingly, there is no reasonable possibility that the jury could have understood

that a conviction on the racketeering conspiracy count could be premised on two generic “crimes

of violence.” Instead, the jury was clearly instructed that – in order to convict on Count One – it

had to find that the pattern of racketeering that Green had agreed would be committed involved

two or more of the charged predicates – whether murder, robbery, or controlled substance

offenses. (Tr. 3626, 3629)

               As discussed above, it is well-settled that juries are presumed to follow the

instructions they are given, see, e.g., Shannon, 512 U.S. at 585; Zafiro v. United States, 506 U.S.

534, 540-41 (1993), and are similarly presumed to have understood a judge’s answer to a jury’s




                                                13
      Case 1:16-cr-00281-PGG Document 1034 Filed 06/29/21 Page 14 of 15




question. Weeks, 528 U.S. at 234 (citing Armstrong v. Tolder, 11 Wheat. 258, 279 (1826)).

There is no basis here to find these presumptions inapplicable.

               Finally, and as discussed in the Court’s September 17, 2019 memorandum

opinion and order, there was ample evidence at trial that Green had engaged in numerous acts of

drug trafficking as part of his involvement with the Blood Hound Brims. (Mem. Op. & Order

(Dkt. No. 743) at 24-32, 61-63) Indeed, Green concedes that there was “evidence that [he] had

some involvement with cocaine.” (Green Br. (Dkt. No. 640) at 12)

               That evidence included testimony from multiple former gang members that Green

supplied cocaine to gang members for resale. (Tr. 173, 346-47, 360-61, 367, 374) The proof at

trial also included evidence that in 2010, in the Bronx, officers of the New York City Police

Department recovered nearly 30 grams of cocaine from Green’s person. (Tr. 2845, 2884; GX

141) There was also evidence that Green had conspired to distribute and possess with intent to

distribute marijuana. (Mem. Op. & Order (Dkt. No. 743) at 62-63) In sum, the jury’s finding

that Green had committed two or more predicate acts involving controlled substances offenses is

fully supported by the evidence.




                                                14
      Case 1:16-cr-00281-PGG Document 1034 Filed 06/29/21 Page 15 of 15




                                        CONCLUSION

              For the reasons stated above, Defendant Green’s September 23, 2019 motion for

reconsideration of this Court’s September 17, 2019 memorandum opinion & order – as it

pertains to Count One – is denied. The Clerk of Court is directed to terminate the motion (Dkt.

No. 746) and to mail a copy of this Order to Defendant Green.

Dated: New York, New York
       June 29, 2021                        SO ORDERED.


                                            _________________________________
                                            Paul G. Gardephe
                                            United States District Judge




                                               15
